DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara et al. [US 6527860 B1, hereafter Yoshihara].
As per Claims 1, 13 and 18, Yoshihara teaches an apparatus for treating a substrate (See fig. 1), the apparatus comprising: 
a processing container 24 having an inner space; 
a support unit 10 having a support plate configured to support and rotate the substrate W in the inner space (Column 3 lines 19-26); 
a liquid supply unit 11 configured to supply treating liquid to the substrate supported by the support unit (Column 3 lines 27-36); and 
an exhaust unit 30 configured to exhaust an air flow in the inner space, 
wherein the exhaust unit includes an air flow guide duct (the passageway above 25) guiding a flow direction of an air flow flowing on the substrate to an outer side of the substrate due to a rotation of the substrate supported by the support unit, and the air flow guide duct having an inlet into which an air flow is introduced, the inlet provided at a substantially same level with the substrate supported by the support unit (See fig. 1 and 2, Column 3 lines 42-58).
As per Claim 2, Yoshihara teaches the apparatus of claim 1, wherein the inlet provided at the air flow guide duct introduces an air flow in a tangential direction to the rotating direction of the substrate supported by the support unit (See D in fig. 1).
As per Claim 3, Yoshihara teaches the apparatus of claim 1, wherein a plurality of air flow guide ducts are provided placed apart in a circumferential direction of the substrate supported by the support unit (Column 3 lines 52-58).
As per Claim 4, Yoshihara teaches the apparatus of claim 3, wherein the plurality of air flow guide ducts are placed apart at regular intervals based on a center of the rotation of the substrate (See fig. 2).
As per Claims 5 and 16, Yoshihara teaches the apparatus of claim 4, wherein the support unit comprises: a support plate supporting the substrate; a rotary shaft rotating the substrate; an actuator coupled to the rotary shaft and providing rotation power to the rotary shaft (a spin chuck 2), wherein the processing container comprises: an outer cup (not shown) providing the inner space; an inner cup 24 placed in the inner space to be apart from the outer cup, and surrounding the rotary shaft and the actuator, wherein the inner cup defines an exhaust space in an area below the support plate, and the exhaust unit further comprises a separate exhaust pipe for exhausting an air flow introduced into the exhaust space to an outside of the inner space (See fig. 1, Column 4 lines 6-17).
As per Claim 6, Yoshihara teaches the apparatus of claim 5, wherein the exhaust unit is placed at an outside of the processing container, and further comprises an integrated exhaust pipe with an installed pressure adjustment member, the separate exhaust pipe and the air flow guide duct being connected to the integrated exhaust pipe (Column 4 lines 6-17).
As per Claim 7, Yoshihara teaches the apparatus of claim 6, wherein the air flow guide duct comprises: an air flow introduction part including the inlet for introducing an air flow in the inner space; an air flow discharge part connected to the integrated exhaust pipe; and a connecting part connecting the air flow introduction part and the air flow discharge part (See fig. 1).
As per Claims 8 and 17, Yoshihara teaches the apparatus of claim 7, wherein a length of the air flow introduction part (not shown, however this arrangement is commonly implemented in the art) is provided parallel to a tangential direction of the substrate (See fig. 1, wherein the flow direction D perpendicular to the substrate).
As per Claim 9, Yoshihara teaches the apparatus of claim 8, wherein a length of the connecting part is provided in a different direction to a direction of the length of the air flow introduction part (wherein the connecting part is vertical and introduction part is horizontal).
As per Claim 10, Yoshihara teaches the apparatus of claim 9, wherein the air flow discharge part is placed below and in parallel with the air flow introduction part (See fig. 1, wherein the opening above plate 25 is in horizontal direction).
As per Claim 11, Yoshihara teaches the apparatus of claim 7, wherein the air flow guide duct is placed at an outer side of the processing container, the air flow guide duct is formed extending from the inner space to an outside of the processing container, the air flow discharge part includes an exit connected to the integrated exhaust unit, the inlet of the air flow introduction part is provided in the inner space, and the exit of the air flow discharge part is provided at an outer side of the processing container (See fig. 1, passageway above plate 25 and exhaust holes 27).
As per Claim 12, Yoshihara teaches the apparatus of claim 1 further comprising a liquid supply nozzle 11 supplying photoresist to the substrate supported by the support unit (Column 3 lines 19-26).
As per Claim 14, Yoshihara teaches the apparatus of claim 13, wherein the second path is defined by a tangential direction to the rotation direction of the substrate supported by the support unit (See fig. 2, Column 4 lines 6-17).
As per Claim 15, Yoshihara teaches the apparatus of claim 13, wherein the air flow guide duct is placed at an outer side of the processing container (See fig. 1 and 2).
As per Claim 19, Yoshihara teaches the apparatus of claim 18, wherein a plurality of the air flow guide ducts are placed apart in regular intervals (See fig. 2, Column 4 lines 6-17).
As per Claim 20, Yoshihara teaches the apparatus of claim 18, wherein the air flow guide ducts are formed extending to the outside of the processing container from the inner space (See fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882